Proceeding pursuant to *574CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
The misbehavior report, which was written by the correction officer who witnessed the incident, provided substantial evidence to support the finding of guilt. None of the testimony offered by petitioner’s witnesses is contrary to this determination and, at most, this testimony raised a credibility issue for the Hearing Officer to resolve. Petitioner has also failed in his burden of proving that the Hearing Officer was biased or that the outcome of the hearing flowed from the alleged bias. Any remaining contentions raised by petitioner have been examined and found to be waived or lacking in merit.
Mercure, J. P., White, Casey, Weiss and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.